Citation Nr: 0516229	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the right navicular bone (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC , which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

The veteran submitted a claim for a compensable evaluation 
for residuals of a fracture of the right navicular bone 
(minor) in October 2002.  The VA regional office (RO) in 
Detroit, Michigan, provided her notice of the VCAA in an 
August 2003 letter.  

In an October 2004 supplemental statement of the case (SSOC), 
the AMC denied the veteran's claim.  The AMC sent the veteran 
the SSOC in November 2004.  It is unclear why the AMC issued 
an SSOC instead of a rating decision.  Regardless, the Board 
finds that the October 2004 SSOC is tantamount to a rating 
decision by a VA agency of original jurisdiction.  It 
identifies the issue on appeal and provides reasons and bases 
for the denial.  

In response to the October 2004 SSOC, in November 2004 the 
veteran's service organization submitted a statement on her 
behalf in lieu of a VA Form 646.  The Board finds that this 
statement satisfies the criteria for a timely Notice of 
Disagreement (NOD) with the October 2004 denial.  It was 
written in terms that can reasonably be construed as a 
disagreement with the October 2004 determination, and it 
expresses a desire for appellate review of that 
determination.  38 C.F.R. § 20.201 (2004).  It was also 
submitted in a timely fashion.  38 C.F.R. § 20.302 (2004).  
Accordingly, the issue of entitlement to a compensable 
evaluation for residuals of a fracture of the right navicular 
bone (minor) is still on appeal.  

The record does not reflect that a statement of the case 
(SOC) has been entered on this issue.  As the veteran has 
entered a NOD, and has not otherwise withdrawn this issue in 
writing, the Board is required to remand the claim to the RO 
for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999). 

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following action:

The RO should provide the veteran and her 
representative an SOC regarding  the 
claim for entitlement to a compensable 
evaluation for residuals of a fracture of 
the right navicular bone (minor).  The 
SOC should address all aspects of the 
claim, and compliance with the VCAA.  The 
RO should provide the veteran the 
appropriate amount of time in which to 
submit a substantive appeal.  If the 
veteran perfects her appeal of the issue, 
the appeal should be returned to the 
Board, if otherwise in order.  

No action is required of the veteran until she is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




